           Case 1:20-cv-00676-DAD-EPG Document 17 Filed 10/21/20 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   BRANDON AIYEBO-SKINNER,                            No. 1:20-cv-00676-NONE-EPG (PC)
12                 Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
13         v.
                                                        (Doc. No. 16)
14   WELLPATH, INC., et al.,
15                 Defendants.
16

17          Brandon Aiyebo-Skinner (“plaintiff”) is a former prisoner proceeding pro se in this civil
18   rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On September 25, 2020, Magistrate Judge Erica P. Grosjean entered findings and
21   recommendations, recommending that “[t]his case be dismissed, without prejudice, because of
22   Plaintiff’s failure to prosecute,” and that “[t]he Clerk of Court be directed to close this case.”
23   (Doc. No. 16 at 3.)
24          Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations. The deadline to file objections has passed, and plaintiff has not filed
26   objections or otherwise responded to the findings and recommendations.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                       1
           Case 1:20-cv-00676-DAD-EPG Document 17 Filed 10/21/20 Page 2 of 2



1    the court finds the findings and recommendations to be supported by the record and proper
2    analysis.
3           Accordingly, THE COURT HEREBY ORDERS that:
4           1. The findings and recommendations issued by the magistrate judge on September 25,
5                2020, are ADOPTED IN FULL;
6           2. This case is dismissed, without prejudice, because of plaintiff’s failure to prosecute;
7                and
8           3. The Clerk of Court is directed to assign a district judge to this case for the purpose
9                of closing the case and then to close this case.
10
     IT IS SO ORDERED.
11

12      Dated:     October 21, 2020
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
